Mr. Justice Sample delivered the opinion oe the Court. The appellee has filed no brief and therefore this cause might be reversed under rule 31 of this court. We have examined the record and find the facts to be, the mule of appellee, which was injured in the collision, was trespassing on appellant’s track. Under this state of facts, the law is the defendant was not liable for the injury unless, first, the act was willful or wanton, or second, that after the animal was discovered to be on the track, the servants of the defendant were negligent. T. P. & W. Ry. Co. v. Barlow, 71 Ill. 640; I. C. R. R. Co. v. Noble, 142 Ill. 578; I. C. R. R. Co. v. Beard, 49 Ill. App. 232. The evidence does not justify a finding against appellant under this view of the law. The judgment is therefore reversed.